Citation Nr: 0945901	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  04-00 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1953 to March 1979.  
The Veteran died in December 2001.  The appellant is the 
surviving spouse of the Veteran, and is seeking entitlement 
to service connection for the cause of the Veteran's death.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to service connection for 
cause of death.  

In May 2005 and July 2007 the Board remanded the appellant's 
current claim for further development.  

The appellant testified at a Board hearing at the RO before 
the undersigned Veteran's Law Judge in February 2005.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.







REMAND

The appellant seeks service connection for the cause of the 
Veteran's death.  She contends that the Veteran served in the 
country of Vietnam, and therefore the cause of his death, 
metastatic adenocarcinoma of the lung, is entitled to 
presumptive service connection.  

The Veteran had active service from March 1953 to March 1979.  
Personnel records reveal that the Veteran served in Thailand.  
He served at Korat Air Force Base, Thailand, from or around 
November 1965 to November 1966.  

After a thorough review of the claim folder, the Board finds 
that additional evidentiary development is necessary prior to 
the adjudication of the appellant's claim.  

Respiratory cancers are included in the list of diseases for 
which presumptive service connection based on exposure to 
herbicides in Vietnam may be granted.  See 38 C.F.R. §§ 
3.307, 3.309.

A showing of actual duty or visitation in the Republic of 
Vietnam is required to establish qualifying service in 
Vietnam pursuant to 38 C.F.R. §§ 3.307 and 3.309, and this 
has not yet been established in this case.  

Additionally, the Department of Defense (DOD) maintains a 
list of sites where tactical herbicides, such as Agent 
Orange, were used, tested, or stored during the Vietnam era.  
The list includes three notations with respect to Thailand 
and all three entries reflect dates of 1964 to 1965.  The 
first entry reports that there was a large-scale field test 
program to determine the effectiveness of Agent Orange in 
defoliation of upland forest or jungle vegetation.  A second 
entry reflects that field tests of Agent Orange were 
conducted to evaluate such variables as rates, volume of 
application, season, and vegetation, and it reflects that 
aerial application tests at several CONUS and OCONUS 
locations are provided in tables.  A third entry reflects 
that extensive tests were conducted specifically at the 
replacement training center of the Royal Thai Army near 
Pranburi, Thailand, in order to perform onsite evaluation of 
phytotoxic chemicals on vegetation.  The Board notes that 
some of the above entries reflect dates while the Veteran 
served in Thailand.  

Additionally, there potentially exists information pertaining 
to the use of commercial herbicides that would have been 
approved by the Armed Forces Pest Control Board and sprayed 
under the control of the Base Civil Engineer. Since 1957, the 
Armed Forces Pest Control Board (now known as the Armed 
Forces Pest Management Board) has routinely provided a 
listing of all approved commercial herbicides and pesticides 
used on U.S. military installations worldwide.  When such 
information is potentially pertinent to a claim, a request 
must be sent directly to the U.S. Army & Joint Services 
Records Research Center (JSRRC) in order to attempt to 
corroborate a Veteran's claimed exposure.  See VA Fast Letter 
09-20 (May 6, 2009).

Furthermore, the July 2007 Board remand, like the May 2005 
Board remand, directed the RO to obtain post-service medical 
records from the hospital at Tyndall Air Force Base (AFB) for 
the period of 1979-2001.  In August 2007 the RO/AMC requested 
the Veteran's treatment records from April 1, 1979, to 
December 31, 2001, from the Tyndall AFB.  This document also 
noted that the National Personnel Records Center (NPRC) has 
stated that the requested records had not been sent to them.  
A September 2007 document from Tyndall AFB to the RO/AMC 
notes that the Veteran's medical records have been retired to 
the NPRC.  An April 15, 2009, document from the NPRC notes 
that a response for a request for records was furnished on 
October 28, 2002.  The October 28, 2002, response from the 
NPRC notes that all requested medical and dental records 
(SMRs) have been sent.  Despite the findings contained in the 
September 2009 supplemental statement of the case (SSOC) 
referencing the April 15, 2009, response from the NPRC, there 
is no document of record from the RO or the NPRC indicating 
that the RO requested the post service treatment records from 
the NPRC for the period of 1979 to 2001 as directed by the 
July 2007 Board remand.  When the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 11 Vet. App. 268 
(1998).  Thus, the this case must again be remanded so that 
the Veteran's post-service medical records from the hospital 
at Tyndall AFB for the period of 1979-2001 can be obtained 
from the NPRC.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should abide by the 
instructions in VA Fast Letter 09-20 (May 
6, 2009)  and send a request to the JSRRC 
or appropriate agency in order to attempt 
to determine whether the Veteran was 
exposed to herbicides during his period of 
service, to include his service while 
stationed at the Air Force base located in 
Korat, Thailand.  
Take all necessary steps to obtain 
relevant DOD documents or lists regarding 
the sites where tactical herbicides, such 
as Agent Orange, were used, tested, or 
stored during the Vietnam era.  

2.  Contact the NPRC or other appropriate 
agency to obtain the Veteran's post-
service medical records from Tyndall AFB 
from 1979-2001.  VA must continue its 
efforts until all records are obtained or 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain them would be futile.  
All communications with the NPRC must be 
documented in the claim file, and if the 
records do not exist, that should also be 
documented.  

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO/AMC should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


